Defendant was indicted for murder in the first degree. On the trial the court held that conviction could not be had on the evidence as to that charge, but submitted the questions to the jury as to whether he was guilty of the crime of murder in the second degree, manslaughter in the first degree or manslaughter in the second degree. The defendant was found guilty on the last named charge. The defendant, admittedly being a fourth offender under section 1942 of the Penal Law, was sentenced to Sing Sing Prison for a minimum of thirty years and the maximum his natural life. Judgment of conviction of the County Court of Kings county unanimously affirmed. No opinion. Present — Lazansky, P. J., Hagarty, Seudder, Tompkins and Davis, JJ.